DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-02-00082-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



STATE FARM LLOYDS, AN
INSURANCE COMPANY,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW OF

EDWARD G. WOODY, INDIVIDUALLY
AND AS INDEPENDENT EXECUTOR §
	CHEROKEE COUNTY, TEXAS
OF THE ESTATE OF 
MARGIE T. WOODY, DECEASED,
APPELLEE



MEMORANDUM OPINION (1)

	The parties hereto have filed a joint motion to dismiss.  That motion has been signed by all
attorneys and represents that the parties have reached an agreement that disposes of all issues
presented for appeal.  Further, the motion requests an order vacating the trial court's judgment and
dismissing the underlying cause and this appeal with prejudice.  Because the parties have met the
requirements of Tex. R. App. P. 42.1(a)(1) the motion is granted, and the appeal is dismissed.	
Opinion delivered May 14, 2002.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.


 
(DO NOT PUBLISH)


1.  See Tex. R. App. P. 47.1.